                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

AMBER JERNIGAN and TAYLOR    )
JERNIGAN,                    )
                             )
        Plaintiffs,          )
                             )
v.                           )                  Civ. Act. No.: 2:17-cv-44-ECM
                             )                                (WO)
CITY OF MONTGOMERY, ALABAMA, )
et al.,                      )
                             )
        Defendants.          )


                                 FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered in this case it is

the

      ORDER, JUDGMENT, and DECREE of the Court that final judgment is entered

against Amber Jernigan and Taylor Jernigan and in favor of Jeremy Browning and the City

of Montgomery on the federal claims brought in this case.

      The court declines to exercise supplemental jurisdiction over the state-law claims in

this case pursuant to 28 U.S.C. §1367 and those claims are DISMISSED without prejudice.

      The Clerk of the court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 26th day of August, 2019.


                                   /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  UNITED STATES DISTRICT JUDGE
